Citation Nr: 1102141	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-11 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a traumatic 
brain injury, to include headaches and memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 
1970.  He also served as a member of the Army National Guard 
until June 1973, to include a period of active duty for training 
(ACDUTRA) in May 1971 and periods of inactive duty for training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2008 rating decision in which the RO denied the Veteran's 
claim for service connection for head injury, with headaches and 
memory loss.  In July 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
November 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in April 
2009.

In December 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  During the hearing, the 
Veteran's representative submitted additional medical evidence 
directly to the Board, with a waiver of initial RO consideration 
of the evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

In December 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran was involved in an automobile accident on August 
14, 1971, where he incurred a traumatic brain injury, with 
residuals including headaches and memory loss.

3.  The Veteran was not on active duty, ACDUTRA, or INACDUTRA on 
August 14, 1971.

4.  There is no competent evidence that there exists a medical 
nexus between any current residuals of a traumatic brain injury, 
to include headaches and memory loss, and the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a traumatic 
brain injury, to include headaches and memory loss, are not met.  
38 U.S.C.A. §§ 101 (22), (24), 1101, 1110, 1112, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  This letter also included information pertaining 
to the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations.  
The June 2008 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the March 
2008 letter-which meets the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the VCAA's 
timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records, VA 
treatment records, private treatment records, and National Guard 
records.  Also of record and considered in connection with this 
matter are various written documents provided by the Veteran, and 
by his representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record on the claim on appeal is warranted.  The 
Board notes that the Veteran has not been afforded a VA 
examination in response to his theory of entitlement that he has 
residuals of a traumatic brain injury, to include headaches and 
memory loss, due to aggravation during service.  The Board, 
however, finds that no such examination is required in this 
case.  There is no medical or credible lay evidence that shows 
the Veteran may have incurred or aggravated his traumatic brain 
injury during service, to include ACDUTRA and INACDUTRA.  
Consequently, VA is under no duty to afford the Veteran a VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board observes that, with respect to the Veteran's National 
Guard service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. 
§ 101(22), (24); 38 C.F.R. § 3.6.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for residuals of a traumatic brain injury, to include 
headaches and memory loss, must be denied.

The evidence of record clearly establishes that the Veteran 
suffered a traumatic brain injury, and currently has residuals of 
such injury.  For example, a June 2008 VA neuropsychiatric report 
notes a remote history of traumatic brain injury with chronic 
headaches, tinnitus, and dysthymic disorder.  However, the record 
simply fails to establish that traumatic brain injury, or the 
residuals for which service connection are sought, are medically 
related to any incident of service.

The undisputed evidence of record clearly reflects that the 
Veteran was involved in an automobile accident on August 14, 
1971; he was immediately rendered unconscious.  The Veteran 
suffered a traumatic brain injury and remained in the hospital 
for approximately one month.  The Veteran was not on active duty, 
ACDUTRA, or INACDUTRA during his accident, and the Veteran does 
not assert otherwise.  During his Board hearing, the Veteran 
stated that he was not on active duty, ACDUTRA, or INACDUTRA, and 
he was not traveling to or from any such duty when he was 
involved in his accident.

Also during the Board hearing, the Veteran's representative 
raised the argument that the Veteran's traumatic brain injury was 
permanently worsened by training with the National Guard.  As 
previously noted, the Veteran served on ACDUTRA in May 1971.  
Personnel records from the Army National Guard reflect that the 
Veteran was absent from drill for 13 months after his accident 
and was provided leave from annual training in August 1972.  In 
September 1972, his commanding officer ordered him to attend 
drill assemblies at the end of the month.  The Veteran's private 
treating physician found that it was appropriate that he return 
to his normal drill.  In December 1972, the Veteran expressed 
interest in receiving a medical discharge.  The Veteran was 
provided with a full examination and found to have psychiatric 
problems stemming from his accident.  The Veteran was medically 
discharged in June 1973.  The Veteran only underwent INACDUTRA 
drills during the time between September 1972 and his discharge 
in June 1973.

As noted above, the applicable laws and regulations permit 
service connection only for disability resulting from injury 
incurred or aggravated while performing INACDUTRA.  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  During the Veteran's 
Board hearing, the Veteran admitted that he had no recollection 
of any injury or anything he did during INACDUTRA, but he said 
that he was in an armor unit and may have ridden in a tank, 
resulting in "knocking around" while his brain was still 
healing.  The record, however, does not indicate that the 
Veteran's brain was still healing; as discussed in detail above, 
the Veteran was cleared to return to INACDUTRA by his treating 
physician in September 1972.  Further, prior to discharge, the 
Veteran had an examination to determine if he was qualified for 
retention.  No mention was made of any training that was 
aggravating his injuries or any further injury incurred during 
INACDUTRA.  In this regard, the Veteran was found to have little 
residual effects of the accident, but he was still suffering from 
a psychiatric state of anxiety and obsessive-compulsive 
personality, which caused him to be unfit for duty.

The Board recognizes that the Veteran is competent, as a 
layperson, to report that about which he has personal knowledge, 
such as his own symptoms or activities in which he participated.  
See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Here, however, the Veteran 
admitted that he has no actual knowledge of any injury that 
occurred during INACDUTRA, and he said that simply being in an 
armor unit (and riding in a tank) could have knocked his head 
around while he was still healing.  Significantly, moreover, 
there is no actual medical evidence or opinion relating any of 
the Veteran's current residuals of a traumatic brain injury to 
any period of his service, and neither he nor his representative 
has presented any such evidence or opinion.  

Moreover, as for any direct assertions by the Veteran (to include 
those advanced by his representative, on his behalf) that there 
exists a medical nexus between his traumatic brain injury and 
residuals and his military service provides no basis for 
allowance of the claim.  In this case, the matter on which this 
claim turns is one within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is shown 
to be other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on such a medical matter.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  The medical evidence of record reflects that the 
Veteran was found medically able to return to INACDUTRA, and 
there is simply no competent evidence or opinion to support the 
contention that regular activities of INACDUTRA aggravated any 
residual disability.  Hence, the lay assertions in this regard 
have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for residuals of a traumatic brain injury, to 
include headaches and memory loss, must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for residuals of a traumatic brain injury, to 
include headaches and memory loss, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


